                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                   No. 7:17-CV-118-BO

DENNIS CULBRETH,                            )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )               ORDER
                                            )
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security,     )
                                            )
       Defendant.                           )


       This matter is before the Court on the parties' cross-motions for judgment on the pleadings

[DE 18, 21]. The motions have been fully briefed and are ripe for disposition. A hearing on this

matter was held in Elizabeth City, North Carolina on March 5, 2019. For the reasons discussed

below, plaintiffs motion for judgment on the pleadings [DE 18] is GRANTED and defendant's

motion [DE 21] is DENIED.

                                       BACKGROUND

       Plaintiff brought this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for review of the

final decision of the Commissioner denying his claim supplemental social security income (SSI)

under Title XVI of the Social Security Act. Plaintiff filed his application on September 4, 2014,

alleging disability dating back to November 22, 2013. Plaintiffs application was denied both

initially and upon reconsideration. A hearing was held before an administrative law judge (ALJ)

on April 25, 2016. The ALJ issued a decision on April 27, 2016, finding that plaintiff was not

disabled. In April 2017, the Appeals Council denied plaintiffs request for review, making the

ALJ's decision the final administrative decision of the Commissioner.
       In June 2017, plaintiff filed the complaint at issue, seeking judicial review of the

Commissioner's final decision under 42 U.S.C. §§ 405(g) and 1383(c)(3). [DE 7]. In December

2017, plaintiff moved for judgment on the pleadings. [DE 18]. Defendant moved for judgment on

the pleadings in February 2018. [DE 21].

                                           DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g) and 1383(c)(3), this Court's review of

the Commissioner's decision is limited to determining whether the decision, as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal

standard. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a   re~sonable   mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

Courts should not make their own credibility determinations or substitute their own judgments for
                       '
the judgments ofthe ALJs. Radfordv. Colvin, 734 F.3d 288, 296 (4th Cir. 2013).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than [twelve] months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other line of substantial gainful

work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). In making a



                                                 2
disability determination, the ALJ engages in a sequential five-step evaluation process. 20 C.F.R.

§ 404.1520; see Johnson, 434 F.3d at 653. At step one, if the claimant is currently engaged in

substantial gainful activity, the claim is denied. At step two, the claim is denied if the claimant

does not have a severe impairment or combination of impairments significantly limiting him or

her from performing basic work activities. At step three, the claimant's impairment is compared

to those in the Listing oflmpairments (Listing). See 20 C.F.R. Part 404, Subpart P, App. 1. If the

impairment is included in the Listing or is equivalent to a listed impairment, disability is

conclusively presumed. If the claimant's impairment does not meet or equal a listed impairment,

then the analysis proceeds to step four, where the claimant's residual functional capacity is

assessed to determine whether plaintiff can perform his past work despite his impairments. If the

claimant cannot perform past relevant work, the analysis moves on to step five: establishing

whether the claimant, based on his age, work experience, and residual functional capacity can

perform other substantial gainful work. The burden of proof is on the claimant for the first four

steps of this inquiry, but shifts to the Commissioner at the fifth step. Pass v. Chafer, 65 F.3d 1200,

1203 (4th Cir. 1995). The claimant bears the burden of proof at steps one through four, but the

burden shifts to the Commissioner at step five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

If a decision regarding disability can be made at any step of the process, then the inquiry ceases.

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       Here, the analysis ended at step five when the ALJ considered plaintiffs residual functional

capacity and determined that, although plaintiff was unable to perform his past relevant work

activities, he was able to perform other jobs that existed in significant numbers in the national

economy. The ALJ concluded that plaintiff had severe impairments that did not meet or equal any

Listings and that plaintiff was capable of performing light work with some exertional limitations.



                                                  3
       The Court finds that the ALJ committed reversible error in failing to identify and

reasonably explain an apparent conflict between the testimony of the vocational expert (VE) and

the Dictionary of Occupational Titles (DOT). In particular, the ALJ relied upon VE testimony that

plaintiffs RFC-which included the limitation that plaintiff "could occasionally engage ih

overhead reaching bilaterally"-allowed him to work as a final inspector, mail clerk, and table

worker. [Tr. 31, 39--40]. The ALJ certified under SSR 00-4p that the VE's testimony was

consistent with the DOT. [Tr. 39]. But all three jobs, as described in the DOT, require frequent

reaching. See DOT §§ 209.687-026; 521.687-102; 727.687-054 (Dep't of Labor 1977); see also

Selected Characteristics of Occupations as Defined in the Revised Dictionary of Occupational

Titles, §§ 06.02.02; 07.05.04 (Dep't of Labor 1993). The ALJ failed to explain this apparent

conflict, despite asking the VE whether any conflicts existed.

       In Pearson v. Colvin, 810 F.3d 204 (4th Cir. 2015), the Fourth Circuit remanded a similar

case in which the ALJ had not explained an apparent conflict between the VE's testimony and the

DOT. Consistent with Pearson, and given the ALJ's failure to reasonably explain the apparent

conflict between the VE testimony and the DOT, this matter must be remanded to the

Commissioner for further proceedings. Plaintiffs motion for judgment on the pleadings is,

therefore, granted. On remand, all relevant evidence must be considered in reassessing whether

plaintiff is disabled within the meaning of the Social Security Act.

                                         CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court

concludes that remand is appropriate. Accordingly, plaintiffs motion for judgment on the

pleadings [DE 18] is GRANTED and defendant's motion [DE 21] is DENIED. The decision of




                                                 4
the ALJ is REVERSED and the matter is REMANDED to the Commissioner for further

administrative proceedings.



SO ORDERED, this    Ji_ day of March, 2019.




                                              5
